COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-110-CV



GENERAL ELECTRODYNAMICS 			                       APPELLANTS

CORPORATION F/K/A NSD SCALE, INC.                             AND APPELLEES

D/B/A GENERAL ELECTRODYNAMICS 

CORPORATION AND 
DICK DAVIS



V.



ESEQUIEL "ZEKE" SANCHEZ, III 			     			   APPELLEE

AND APPELLANT



----------

FROM THE 153
RD
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On January 25, 2007, this court stayed this appeal pending bankruptcy.  The parties have now filed a “Joint Motion To Dismiss Appeal and Cross-Appeal With Prejudice.”  It is the court’s opinion that the motion should be granted; 

therefore, we reinstate and dismiss the appeal and cross-appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by appellants
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  June 21, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.